Citation Nr: 0943920	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1942 to 
October 1945.  He died in May 2006.  The appellant is his 
widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2006 at the age of 87.  The death 
certificate lists heart failure as the immediate cause of 
death, and debility as a significant condition contributing 
to death.  He was service connected for posttraumatic stress 
disorder (PTSD).

2.  The competent and probative evidence of record 
preponderates in favor of the conclusion that the Veteran 
died not of heart failure but of sudden cardiac death due to 
arteriosclerotic heart disease.  

3.  The competent and probative evidence of record 
preponderates in favor of the conclusion that the Veteran's 
service-connected PTSD caused or substantially contributed to 
the arteriosclerotic heart disease causative of death.  

4. The grant of DIC under the provisions of 38 U.S.C.A. § 
1310 renders moot the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The Veteran's death was caused or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2009).

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot. 38 U.S.C.A. §§ 
1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As discussed infra, the Board finds that service connection 
for the cause of the Veteran's death is warranted, and the 
Board thereby grants the full benefits sought by the 
appellant in this appeal.  Therefore, no discussion of 
whether VA met its duties to notify and assist the appellant 
is required, because no prejudice can flow to the appellant 
from a full grant of the benefits sought.




II.  Claim for Service Connection for the Cause of Death

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) benefits based upon a claim of service 
connection for the cause of the death of her husband, the 
Veteran.  

In order to establish service connection for the cause of the 
Veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310.  

The Veteran's death certificate shows that he died in May 
2006, at age 87, of heart failure, with "debility" listed 
on that certificate as a significant condition contributing 
to death.  He was service connected for PTSD.

VA treatment and hospitalization records list numerous 
disabilities, including (but not limited to) the following: 
coronary artery disease (CAD); PTSD; depression; diabetes 
mellitus, type II; hypertension; renal insufficiency; 
hypothyroidism; peripheral neuropathy; peripheral vascular 
disease; status-post pacemaker implantation; hyperlipidemia; 
benign prostatic hypertrophy; arthritis; and bilateral knee 
disorders status post left total knee replacement.  Medical 
research articles as well as articles within the lay press 
have been associated with the claims file (submitted by the 
claimant) presenting the question of a possible causal link, 
on the basis of either contributory causation or aggravation, 
between the Veteran's service-connected PTSD and his 
cardiovascular disease (including hypertension), potentially 
causative of or contributing to his death.  

In support of her claim the appellant submitted a June 2006 
medical opinion letter from M.R.C., M.D., in which the 
physician reported that the Veteran died from heart disease 
and that he probably had hypertensive heart disease with 
cardiac arrhythmias which has been related to "possible 
traumatic stress disorder" (sic).  That physician was the 
same physician who provided the medical findings on the death 
certificate.  

In August 2006 a VA physician's assistant opined that the 
Veteran's heart failure was not caused by or a result of his 
PTSD.  However, this opinion addressed a causal link only 
between PTSD and heart failure/ arrhythmias. As noted above, 
in this case the medical record reveals that the Veteran also 
had hypertension and CAD, and thus a question is presented 
whether hypertension/CAD was causally associated with his 
PTSD, and whether hypertension and/or CAD may have 
contributed to the cause of death.  These questions were not 
addressed in the August 2006 physician's assistant's opinion.

The RO accordingly requested a further VA medical 
practitioner opinion to address aggravation, but the second 
medical practitioner's response in April 2007 was merely that 
an opinion could not be given without resorting to 
unsupported speculation.  This medical practitioner explained 
that an opinion could not be given because there was no 
evidence of "medical textbook explanation of a relationship 
of PTSD and heart failure."  This reason for not providing a 
medical opinion is inadequate for Board adjudication 
purposes.  The Board does not rely solely on opinions based 
on medical textbooks as bases for its decisions.  Rather, the 
Board must the totality of medical and non-medical evidence 
presented, and must consider medical opinions based on 
discussion and analysis of the implicated medical issues 
under consideration, based on available evidence and current 
medical knowledge, not limited to only knowledge codified in 
medical textbooks.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Hence, a medical practitioner's mere reliance on 
presence or absence of a topic within medical textbooks is 
inadequate for the Board's adjudication.  

The Board accordingly obtained a Veterans Health 
Administration (VHA) opinion, pursuant to VHA Directive 2006-
019 dated April 3, 2006, and pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097 (2000) (codified as amended at 38 U.S.C.A. § 
5103A (West 2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 
C.F.R. § 20.901 (2009).  

In a VHA opinion letter dated in August 2009, a VA 
cardiologist reviewed the pertinent medical evidence as well 
as medical knowledge regarding correlations between PTSD and 
PTSD-like mental disorders, and cardiovascular disease and 
associated disability and mortality.  The cardiologist noted 
that the Veteran had significantly debilitating PTSD for many 
years prior to death, with PTSD present of "fluctuating 
severity" "throughout his adult life."  

The cardiologist also noted that the while heart failure was 
listed as the immediate cause of death on the Veteran's death 
certificate, this was most likely not true heart failure, but 
rather an inexact medical shorthand or "euphemism" for 
cardiac death.  The cardiologist noted that the medical 
signatory on the death certificate also provided a statement 
(the above-noted June 2006 letter) finding that the Veteran 
likely had hypertensive heart disease and cardiac arrhythmias 
at the time of death.  The cardiologist opined that the 
Veteran most likely died due to "the syndrome of rapid 
unexpected death, also known as sudden cardiac death due to 
acute coronary occlusion and/or ventricular arrhythmia."  He 
based this opinion in part on the absence of any prior 
findings of heart failure within the Veteran's medical 
records, and upon records including a hospitalization report 
one month prior to the Veteran's death, showing diseases 
including hypertension, diabetes, and renal failure, with 
difficulty controlling blood pressure.  The cardiologist then 
noted that sudden cardiac death was a "manifestation of 
arteriosclerotic coronary heart disease," and that the 
Veteran suffered from both hypertension and arteriosclerotic 
cardiovascular disease in his later years.

Further, the cardiologist provided a document he had 
prepared, updated in January 2009, reviewing medical research 
addressing correlations between chronic PTSD and 
cardiovascular disease.  The cardiologist noted that while 
studies directly linking PTSD with later onset of coronary 
heart disease were limited, multiple larger, significant 
studies more generally showed chronic PTSD to be a risk 
factor associated with development of coronary heart disease.  
Regarding study findings, he remarked that while "adverse 
health behaviors including cigarette smoking, poor dietary 
habits, obesity, and hyperlipidemia" were also associated 
with increased risk of coronary heart disease in persons with 
PTSD, so too was the autonomic nervous system activity 
associated with "chronic psychological stress, in 
particular, anger, hostility and depression," which in turn 
were "frequent comorbid conditions" in PTSD patients.

The cardiologist then opined, based on the body of evidence 
of record as well as review of relevant medical literature, 
that there was a greater likelihood of the Veteran having 
died from sudden cardiac death rather than true heart 
failure, and that there was a greater-than-not likelihood 
that the Veteran's PTSD contributed to development of 
arteriosclerotic coronary heart disease, which in turn caused 
or contributed to the onset of death.  The cardiologist 
accordingly concluded that it was at-least-as-likely-as-not 
that the Veteran's PTSD was causally related to his death 
from coronary heart disease.  

The Board has carefully reviewed the record as a whole, 
including findings upon examination and treatment prior to 
death, death certificate findings, and above-noted findings 
of medical practitioners subsequent to death.  The Board 
concludes that the weight of the cognizable evidence of 
record is consistent with and supportive of the findings and 
conclusions of the VA cardiologist who provided a VHA opinion 
in August 2009.  Contrary VA opinions obtained subsequent to 
death, as noted, either failed to provide a cognizable 
opinion, or failed to adequately consider and explain the 
Veteran's coronary heart disease status prior to death.  

The Board accordingly concludes that the evidence 
preponderates in favor of granting service connection for the 
cause of the Veteran's death, based on that death having been 
significantly caused or contributed to by the Veteran's 
service-connected PTSD.  38 C.F.R. § 3.312.


III.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318

Where a Veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a deceased veteran in 
the same manner as if the death were service-connected, based 
on the deceased Veteran having been either continuously rated 
totally disabled solely due to service-connected disabilities 
for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the Veteran's separation from service; or 
the Veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death. 38 U.S.C.A. § 1318 (2009). 

The Board will not address the merits of the appellant's 
claim under the provisions of 38 U.S.C.A. § 1318, because the 
Board's grant herein of service connection for the cause of 
the Veteran's death renders the issue moot.  Entitlement to 
service connection for the cause of death under 38 C.F.R. § 
1310 is the greater benefit and is here granted in full.  No 
additional benefit (monetary or otherwise) can be gained 
under 38 C.F.R. § 1318.  Absent a benefit in question, no 
controversy may remain for adjudication.  To do otherwise 
would amount to a needless expenditure of scarce VA 
resources.  Therefore, the appeal of this issue is dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  

The appeal of the denial of entitlement to Dependency and 
Indemnity benefits under 38 U.S.C.A. § 1318 is dismissed as 
moot.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


